Case 2:20-cv-00437-JLB-MRM Document 29 Filed 09/11/20 Page 1 of 1 PageID 128




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAVIER GUTIERREZ DIAZ,

             Plaintiff,

v.                                          Case No.: 2:20-cv-00437-JLB-NPM

EQUIFAX INFORMATION
SERVICES, LLC, et al.,

             Defendants.
                                        /

                                       ORDER

      Plaintiff Javier Gutierrez Diaz has filed a Stipulation of Dismissal with

Prejudice as to Defendant Trans Union, LLC only, (Doc. 28), pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii). See Klay v. United Healthgroup, Inc., 376 F.3d 1092,

1106 (11th Cir. 2004). The Stipulation is self-executing. Anago Franchising, Inc. v.

Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims against Defendant

Trans Union LLC are DISMISSED WITH PREJUDICE. The Clerk is directed to

terminate Defendant Trans Union LLC from the case.

      ORDERED in Fort Myers, Florida on September 11, 2020.
